DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Statement of Reason for Allowance

The statement is prepared based on applicant’s Supplemental Amendment filed on 8/9/2021.

The following is an examiner’s statement reasons for allowance

The prior art fails to teach the underlined portion of the independent claims as recited below:

Regarding claim 1  “A method by a network apparatus to at least help a mobile device of a user, when the mobile device is in a store, to access digital amenities of the store via the network apparatus in a local network associated to the store, instead of via a computing device not in the store, with the network apparatus (a) storing at least a domain name and an IP address of the network apparatus; and (b) connected to the mobile device in the store through the local network, and connected to the computing device not in the store at least via the Internet; and with the network apparatus previously having
(i) received a request, at least to obtain a domain name for accessing at least a digital amenity, to the computing device not in the store, from the mobile device via the local network, based on an app associated with the store, with the app stored in the mobile device; (ii) sent the request to the computing device not in the store at least via the Internet; (iii) received a response to the request, from the computing device not in the store, with the response including the domain name of the network apparatus; and (iv) sent the domain name of the network apparatus to the mobile device at least via the local network, wherein the method comprises:
receiving a request for a first digital amenity from the user using the mobile device, based on the app associated with the store in the mobile device and based on the domain name of the network apparatus;
in view of the first digital amenity not in the network apparatus, gaining access to the first digital amenity from the computing device not in the store, and storing the first digital amenity in the network apparatus;

retrieving the second digital amenity in the network apparatus, in view of the second digital amenity previously stored in the network apparatus, the second digital amenity in the network apparatus being previously received from the computing device not in the store; and
sending the second digital amenity to the mobile device via the local network.”


Regarding claim 8, “A non-transitory computer readable storage medium in a network apparatus comprising at least computer program code stored thereon to at least help a mobile device of a user, when the mobile device is in a store, to access digital amenities of the store via the network apparatus in a local network associated to the store, instead of via a computing device not in the store, with the digital amenities including at least an application, with the application previously stored in the network apparatus, and with the network apparatus (a) including at least an application server for at least the application, (b) storing at least a domain name and an IP address of the network apparatus; (c) connected to the mobile device in the store through the local network, and (d) connected to the computing device not in the store at least via the Internet, wherein the non-transitory computer readable storage medium comprises:
computer program code for receiving a request, at least to obtain a domain name for accessing at least the application, to the computing device not in the store, from the mobile device via the local network, based on an app associated with the store, with the app stored in the mobile device;
computer program code for sending the request to the computing device not in the store at least via the Internet;
computer program code for receiving a response to the request, from the computing device not in the store, with the response including the domain name of the network apparatus;
computer program code for sending the domain name of the network apparatus to the mobile device at least via the local network;
computer program code for receiving a request for accessing at least the application, to the network apparatus, from the mobile device via the local network, based on the app associated with the store and based on the domain name of the network apparatus;
computer program code for executing the application by at least the application server in view of the request for accessing at least the application; and
computer program code for sending a response to the mobile device via the local network, at least based on the executing the application, to at least establish a session allowing communication.”

Regarding claim 16,  “A method by a network apparatus to at least help a mobile device of a user, when the mobile device is in a store, to access digital amenities of the store via the network apparatus in a local network associated to the store, instead of via a computing device not in the store, with the digital amenities including at least an 
receiving a request, at least to obtain a domain name for accessing at least the application, to the computing device not in the store, from the mobile device via the local network, based on an app associated with the store, with the app stored in the mobile device;
sending the request to the computing device not in the store at least via the core data network;
receiving a response to the request, from the computing device not in the store, with the response including the domain name of the network apparatus;
sending the domain name of the network apparatus to the mobile device at least via the local network;
receiving a request for accessing at least the application, to the network apparatus, from the mobile device via the local network, based on the app associated with the store and based on the domain name of the network apparatus;
executing the application by at least the application server in view of the request for accessing at least the application; and
sending at least data from the application to the mobile device via the local network.”

Regarding claim 29 “A network apparatus to at least help a mobile device of a user to access digital amenities, with both the mobile device and the network apparatus in an area covered by a local network, with the network apparatus associated with a store, with at least a part of the store in the area, and with the network apparatus comprising:
a network interface configured to at least couple to the mobile device in the area at least via the local network, and configured to at least couple to a computing device not in the area at least via the Internet;
a storage module configured to store at least a domain name and an IP address associated with the network apparatus; and
a computing module coupled to at least the network interface and the storage module,
wherein the network apparatus is configured to:
receiving a request, at least to obtain a domain name for accessing at least a digital amenity, to the computing device not in the area, from the mobile device via the local network, based on an app associated with the digital amenity, with the app stored in the mobile device;
sending the request with information regarding the network apparatus to the computing device not in the area at least via the Internet;

sending the domain name of the network apparatus to the mobile device at least via the local network, and wherein the network apparatus is also configured to:
receiving a request for a first digital amenity from the user using the mobile device, based on the app in the mobile device and based on the domain name of the network apparatus; and
in view of the first digital amenity not in the network apparatus, gaining access to the first digital amenity from the computing device not in the area, and storing the first digital amenity in the network apparatus to allow for user access.”

Prior art fails to disclose a mobile device uses an app associated with a store and a domain name of a content server to request for digital amenities/application from a content server.

Liskov et al. (US 2012/0259997) disclose methods for redirecting requests for content.  A content engine, after receiving a request for content from a client, sending extended domain name information, via a DNS proxy, to a content router.  The information is used by the content router to identify the best content engine for providing the content (see paragraph [0054]).  The content engine determines whether to provide the content requested by the client or to generate a redirection command causing the client to automatically initiate another content request for the content from another content engine (see paragraph [0057]).  If the content engine is not acceptable to fulfill the 

Jungck et al. (US 2009/0262741) discloses methods of providing content to a client using a DNS translation server and directing the client to a cache server which intercept request for content and attempt to provide the requested content from the cache (see paragraphs [0061] and [0069]-[0070]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raciborski et al. (US 2008/0086574) teach remote domain name service
Yuan et al. (US 2012/0166598) teach distributed network coordinate system
Horowitz et al. (US 2008/0253339) teach identifier-based coupon distribution

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459